Title: To George Washington from Major General William Heath, 4 December 1777
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Decr 4 1777.

I am this moment informed that a Ship is arrived at portsmouth with a valuable Cargo of Ordnance & ordnance Stores for the use of the United States. as soon as we are fully ascertained of it measures shall be taken to secure, and forward them to the Arsenals.
A large Quantity of Lead is on the Road, which with upwards of one Hundred Thousand Musket Cartridges, will be forwarded from Springfield with all possible dispatch. I have the honor to be with great respect Your Excellency’s Most Obed. Servt

W. Heath

